PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KERNBAUM et al.
Application No. 16/500,024
Filed: 1 Oct 2019
For: SHIFTING MECHANISMS FOR SPLIT-PULLEY VARIABLE TRANSMISSIONS
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR § 1.144 TO REVIEW RESTRICTION REQUIREMENT :


The following  is a decision on Applicant’s petition under 37 CFR §1.144 filed on December 7, 2021 requesting review and withdrawal of the Restriction/Election requirement mailed on July 28, 2021 and made final in the Office action mailed on September 9, 2021.

The petition is: GRANTED 

Background

A review of the prosecution history shows that:

On July 28, 2021, the examiner set forth an election of species  requirement under the Unity of Invention standard of the Patent Cooperation Treaty (PCT.) The examiner identified six species, Figures 2-7, respectively. The examiner additionally characterized Figures 1A-1D as prior art. 
On August 4, 2021, the applicants filed a reply provisionally electing Species 2, Figure 3 with traverse. The traversal was on the grounds that the restriction requirement was completely unsupported because the corresponding technical features that the examiner relied on as part of the unity of invention analysis to show a lack of general inventive concept are elements “spokes”, “rim” and “hub” that are not present in any of the claims or the specification. Additionally, the applicant asserted that the characterization of the species was incorrect because Figure 2 is not a separate species since the specification discloses that any of the embodiments of differential shift mechanisms shown in Figures 3-6 may be applied to those embodiments shown in Figures 2 and Figures 1A-1D. 
On September 9, 2021, the examiner issued a non-final Office action making the election of species requirement final and withdrawing claims 2-5, 7, and 10-20. The examiner responded to applicant’s traversal by formulating a corrected unity of invention analysis. 
On December 7, 2021, the applicant filed the instant petition. The applicant additionally filed a reply to the non-final Office action including arguments with respect to the prior art rejection and requesting rejoinder. 
On February 7, 2021 a final Office action was mailed. 

Relevant Rules, Statutes and Procedures


37 CFR § 1.475 sets forth, in part:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

MPEP § 1893.03(d) states:
When making a unity of invention requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group.

MPEP § 1893.03(d) further states:
A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art.

MPEP  § 1850 states in part:

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 
Lack of unity of invention may be directly evident "a priori," that is, before considering the claims in relation to any prior art, or may only become apparent "a posteriori," that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


MPEP 1850 further states:

Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims. By "dependent" claim is meant a claim which contains all the features of one or more other claims and contains a reference, preferably at the beginning, to the other claim or claims and then states the additional features claimed (PCT Rule 6.4 ). 

	…………

If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised. Similar considerations apply in the case of a genus/species or combination/subcombination situation.


MPEP § 1201 sets forth in part:

The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not ordinarily entertain a petition where the question presented is a matter appealable to the Board. Ordinarily, an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential). 

Discussion and Analysis

In the instant petition, Petitioner argues for withdrawal of the July 28, 2021 restriction requirement that was made final, with modified rationale, in the Office action of September 9, 2021. The petitioner bases the request on the following two arguments:

1) It is Applicant’s position that the examiner was incorrect in asserting  that the shared technical features of Groups I-VI,  “a differential, wherein the differential is coupled to the first and second input members and the first and second half-pulleys such that a torque difference between the first input member and the second input member causes an axial force to be applied, via the differential, between the first half-pulley and the second half-pulley, thus allowing an axial distance between the first half-pulley and the second half-pulley to increase or decrease”  are known in the art. 

2) Applicant posits that the restriction is incorrect and not complete because independent claim 13 does not include the “differential…”  cited by the office as the special technical feature upon which the Office based its updated rationale and the Office has failed to provide sufficient rationale for why Species VI (Figure 7) lacks unity with the other species. 

With respect to the petitioner’s first argument:  In the modified restriction requirement provided in the non-final Office action of September 9, 2021, the examiner relies on Grube et al. (US Pat. No. 4,274,295, “Grube”) and Detwiler et al. (US Pat. No. 3,516,29, “Detwiler”) as teaching a posteriori  that the “differential…”  are not  “special technical features” because they are known from the prior art.  The examiner provided an analysis of how Grube and Detwiler teach the specific technical features in the 35 USC § 102(a)(1) rejections provided in the non-final Office action, and these rejections were maintained in the final Office action of February 1, 2022. The arguments in the instant petition with respect to the examiner’s “special technical feature” analysis are correspondingly directed to the propriety of the examiner’s rejection of the claims under 35 USC § 102(a)(1). This analysis is “determinative of the rejection” (see MPEP 1201.) The review of the propriety of a rejection per se (and its underlying reasoning) is by way of an appeal as provided by 35 U.S.C. § 134 and 37 CFR 41.31, and not by way of petition under 37 CFR 1.181. As such, the correctness of the examiner’s position with respect to Grube and Detwiler will not be decided by petition, since it touches on the merits of the rejection.  

With respect to the petitioner’s second argument:  A review of the prosecution history shows that on July 28, 2021 the examiner set forth an election of species requirement identifying six species, Figures 2-7, respectively and characterizing Figures 1A-1D as prior art. The examiner provided an  "a priori" lack of unity of invention analysis, and indicated that the shared features of “spokes being pivotally attached between a rim and hub such that the hub can moved to various positions with the rim, is known in the art”. On August 4, 2021, the applicant provided a response, provisionally electing Species 2, Figure 3 with traverse.  The traversal was on the grounds that the restriction requirement was completely unsupported because the corresponding technical features that the examiner relied on as part of the unity of invention analysis to show a lack of general inventive concept are elements “spokes”, “rim” and “hub” that are not present in any of the claims or the specification. Additionally, the applicant asserted that the characterization of the species was incorrect because Figure 2 is not a separate species since the specification discloses that any of the embodiments of differential shift mechanisms shown in Figures 3-6 may be applied to those pulley embodiments shown in Figures 2 and Figures 1A-1D. The applicant’s traversal arguments were entirely correct. The specification in the instant application has no technical features of spokes, rim, or hub. The examiner’s original analysis of special technical features was entirely incorrect. Additionally, the specification clearly describes in paragraph [0041] that the embodiments shown in Figures 3-6 are for use with the configurations of Figure 1A-1D and Figure 2. That is, the Figure 1A-1D or Figure 2 differential/split pulley arrangements can incorporate any of the differential shifters of Figures 3-6.  As such, the examiner’s characterization of Figure 2 as a separate species is incorrect. 

In response to the applicant’s traversal of the restriction requirement, the non-final Office action of September 9, 2021 provided a modified unity of invention analysis directed to the technical feature of independent claim 1 of “a differential, wherein the differential is coupled to the first and second input members and the first and second half-pulleys such that a torque difference between the first input member and the second input member causes an axial force to be applied, via the differential, between the first half-pulley and the second half-pulley, thus allowing an axial distance between the first half-pulley and the second half-pulley to increase or decrease”. The examiner indicated that these features were known in the art, as evidenced by Grube and Detwiler. However, as noted in the instant petition, these features are not found in independent claim 13 or Species VI  (Figure 7) and the technical features of  the second group of claims 13-20 where not considered or compared to those of claims 1-12.  A review of the specification in the instant application shows that claim 13 is directed to the embodiment of Figure 7. The examiner did not provide an explanation why independent claim 13 lacks unity with respect to claim 1, specifically describing the unique technical feature in each of the independent claims, or by describing why any technical features shared are not “special technical features” and as such the examiner has failed to provide sufficient rationale or complete a proper analysis for why Species VI lacks unity with the other species.  The examiner failed to meet the standards required by MPEP § 1893.05(d) and MPEP § 1850, which require such consideration with respect to the independent and groups of claims.  

Additionally, a sua sponte review of the non-final Office action of September 9, 2021 shows that the examiner did not address the applicant’s traversal of the characterization of Figure 2 as a separate species. Since the examiner did not provide a response to this portion of the traversal, the finality of the restriction requirement is improper for this additional reason. 



In summary, for the above noted reasons with respect to the incompleteness/incorrectness of the restriction requirement, the misidentification of the species, and the incorrect withdrawal of claims 2-5, the restriction requirement is hereby withdrawn. 

Conclusion

For the foregoing reasons, the petition is GRANTED

The restriction requirement between Species I-VI is hereby withdrawn. The final Office action of February 7, 2022 is also hereby withdrawn and the application will be returned to the examiner for reconsideration of all the claims. An Office action will be mailed in due course.

Any questions regarding this decision should be directed to Ruth Ilan, Quality Assurance Specialist, at (571) 272-6673


/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        

_______________________
Wendy Garber, Director
Technology Center 3600
571-272-5150


/RI/ 2/25/2022